DETAILED ACTION
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
This action is responsive to the following communications: the Amendment filed 1/7/2022.
Claims 1, 14 and 27-44 are pending. Claims 2-13 and 15-26 are cancelled. Claims 27-44 are new. Claims 1 and 14 are currently amended. Claims 1 and 14 are independent.
Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 1/7/2022 has been entered.
Response to Arguments
Applicants’ arguments and amendments, filed 1/7/2022, with respect to Claim Objections, as indicated in line number 1 of the office action mailed 10/7/2021, have been fully considered and are persuasive.  The rejections have been withdrawn. 
Applicants' arguments and amendments, filed 1/7/2022, with respect to independent claims 1 and 14, although substantive and pertinent to expediting the prosecution of the current application, are considered moot and not persuasive, 
A.	Prior-art rejections based at least in part by Chen
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claims 14, 38 and 41-42 are rejected under 35 U.S.C. 102(a)(2) as being anticipated by Chen et al. (US 2020/0402931 A1, hereinafter “Chen”).
Regarding independent claim 14, Figure 2A of Chen discloses a semiconductor device package, comprising: 
a first building-up circuit 112 (“second substrate layer”- ¶0027, including the internal elements within 112 such as 110g2, 110t, 110r, 113, 114t and 114r); 
an emitting device 160/2341 (collectively 160 “antenna” and 2341 “substrate”-¶¶0026, 0058) disposed on the first building-up circuit 112, the emitting device 160/2341 
a first package body 165 (“insulation layer”- ¶0025) covering the top surface of the emitting device 160/2341.
Regarding claim 38, Figure 2A of Chen discloses wherein the first package body 165 covers the first antenna 160 of the emitting device 160/2341.
Regarding claim 41, Figure 2A of Chen discloses wherein the first package body 165 has a first lateral surface (i.e., the vertical side surface of 165) substantially aligned with a lateral surface (i.e., the vertical side surface of 112) of the first building-up circuit 112.
Regarding claim 42, Figure 2A of Chen discloses wherein the first package body 165 has a second lateral surface (i.e., the horizontal top surface of 165) not aligned with the lateral surface of the first building-up circuit 112.
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having 

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 1, 27 and 33-36 are rejected under 35 U.S.C. 103 as being unpatentable over Chen in view of Kao et al. (US 2019/0165112 A1, hereinafter “Kao”).
Regarding independent claim 1, Figure 2A of Chen discloses a semiconductor device package, comprising: 
a first circuit 110 (“substrate”- ¶0025, including the internal elements within 110) having a first lateral surface (i.e., the vertical side surface of layers 110g2, 111 and 112); 
an emitting device 160/2341 (collectively 160 “antenna” and 2341 “substrate”-¶¶0026, 0058) disposed on the first circuit 110 and having a second lateral surface (i.e., the vertical side surface of 2341) recessed with respect to the first lateral surface of the first circuit 110, wherein the emitting device 160/2341 includes a first antenna 160 (“FSS antenna”- ¶0049) configured to electrically connect to the first circuit 110 (¶0056); and 
a first package body 240 (“shielding wall”- ¶0049), wherein the first circuit 110 is between the first package body 240 and the emitting device 160/2341 in a diagonal direction,  

wherein the emitting device 160/2341 comprises a dielectric material such as a low-K dielectric material (¶¶0035, 0057).
Chen does not expressly disclose wherein a coefficient of thermal expansion (CTE) of the first package body is greater than a CTE of the emitting device.
Kao discloses a semiconductor device package comprising a dielectric layer comprised of a low-K dielectric material such as borosilicate glass (¶0035).
In light of such teachings, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Chen such that the dielectric material of the emitting device is comprised of borosilicate glass as taught by Kao for the purpose of substituting art recognized equivalents known to be used for the same purpose (MPEP 2144.06), specifically a suitable and well-known type of low-K dielectric material (Kao ¶0035).
Thus, the combined teachings of Chen and Kao would disclose wherein a coefficient of thermal expansion (CTE) of the first package body is greater than a CTE of the emitting device, since a coefficient of thermal expansion (CTE) of the first package body (i.e., the CTE of aluminum which is 21-24 x 10-6 m/(m °C))1 is greater that a CTE of the emitting body (i.e., the CTE of borosilicate glass which is similar to Pyrex, which is 4 x 10-6 m/(m °C)) 2.
Regarding claim 27, Figure 2A of Chen discloses the semiconductor device package further comprising a protection layer 165 (“insulation layer”- ¶0025, which 
Regarding claim 33, Figure 2A of Chen discloses wherein the first antenna 160 protrudes from the emitting device 160/2341.
Regarding claim 34, Figure 2A of Chen discloses wherein the emitting device 160/2341 includes a glass substrate (see combined teachings of Chen and Kao in the rejection of claim 1).
Regarding claim 35, Figure 2A of Chen discloses the semiconductor device package further comprising: 
an adhesive layer 233 (“adhesion”- ¶0054) disposed between the first circuit 110 and the emitting device 160/2341; and 
a passivation layer 231 (“dielectric portion”- ¶0054) separating the first circuit 110 from the adhesive layer 233.
Regarding claim 36, Figures 2A-2B of Chen disclose wherein the first antenna 160 includes a plurality of first patterns 160t1 (“transmitting elements”- ¶0059) located in a first region (i.e., the region encompassed by 160t) and a plurality of second patterns 160r1 (“receiving elements”- ¶0059) located in a second region (i.e., the region encompassed by 160r), wherein a distance between two adjacent ones of the first patterns 160t1 or between two adjacent ones of the second patterns 160r1 is less than a distance between the first region and the second region.
Claims 39-40 are rejected under 35 U.S.C. 103 as being unpatentable over Chen in view of Bakre et al. (US 2016/0374203 A1, hereinafter “Bakre”).
claim 39, Figure 2A of Chen discloses the semiconductor device package further comprising a second package body 231 (“dielectric portion”- ¶0054) covering the first building-up circuit 112, and wherein the second package body 231 includes epoxy (¶¶0035, 0057) and wherein the first package body 165 includes an insulating material (¶0025).
Chen does not expressly disclose wherein the second package body includes a material substantially same as a material of the first package body.
Bakre discloses a semiconductor device package comprising a package body 20 (“substrate”- ¶0042) which is comprised of an insulating material such as epoxy (¶0042).
In light of such teachings, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Chen such that the insulating material of the first package body is epoxy as taught by Bakre for the purpose of substituting art recognized equivalents known to be used for the same purpose (MPEP 2144.06), specifically a suitable and well-known type of insulating material well known in the art (Bakre ¶0020). Thus, the combined teachings of Chen and Bakre disclose wherein the second package body includes a material substantially same as a material of the first package body, since both elements are formed of epoxy.
Regarding claim 40, Figure 2A of Chen discloses the semiconductor device package further comprising a first electronic component 120 (“electronic component”- ¶0026) within the second package body 231; and 
a second building-up circuit 111 (“first substrate layer”- ¶0025, including the internal elements within 111 such as 150t, 150r, 214t, 214r, 114t and 114r), wherein the 
B.	Prior-art rejections based at least in part by Chen (different embodiment/interpretation)

Claim Rejections - 35 USC § 102
Claims 14 and 43 are rejected under 35 U.S.C. 102(a)(2) as being anticipated by Chen (different embodiment/interpretation).
Regarding independent claim 14, Figure 5A of Chen discloses a semiconductor device package, comprising: 
a first building-up circuit 112 (“second substrate layer”- ¶0027, including the internal elements within 112 such as 110g2, 110t, 110r, 114t and 114r); 
an emitting device 111 (“first substrate layer”- ¶0025, including the elements 150t and 150r) disposed on the first building-up circuit 112, the emitting device 111 having a top surface and an antenna pattern 150t, 150r (“transmitting antenna” and “receiving antenna”- ¶0024) at the top surface facing away from the first building-up circuit 112; and 
a first package body 165 (“insulation layer”- ¶0025) covering the top surface of the emitting device 111.
Regarding claim 43, Figure 5A of Chen discloses the semiconductor device package further comprising a protection layer 530 (“dielectric layer”- ¶0085, which covers and thereby protects adjacent elements) between the first antenna 150t, 150r and the first package body 165.
Claim Rejections - 35 USC § 103
Claims 1 and 27-29 are rejected under 35 U.S.C. 103 as being unpatentable over Chen in view of Kao and Jerome et al. (US 2017/0092669 A1, hereinafter “Jerome”).
Regarding independent claim 1, Figure 5A of Chen discloses a semiconductor device package, comprising: 
a first circuit 112 (“second substrate layer”- ¶0027, including the internal elements within 112) having a first lateral surface (i.e., the vertical side surface of 1122); 
an emitting device 111/150t/150r (collectively 111 “first substrate layer, 150t “transmitting antenna” and 150r “receiving antenna”- ¶¶0024, 0027) disposed on the first circuit 111 and having a second lateral surface (i.e., the vertical side surface of 111) recessed with respect to the first lateral surface of the first circuit 112, wherein the emitting device 111/150t/150r includes a first antenna 150t, 150r configured to electrically connect to the first circuit 112 (¶0091); and 
a first package body 113 (“conductive layer”- ¶0027), wherein the first circuit 112 is between the first package body 113 and the emitting device 111/150t/150r, 
wherein the first package body 113 comprises a conductive material (¶0027), and
wherein the emitting device 111/150t/150r comprises a dielectric material 111, since layer 111 has to be electrically insulating to avoid short circuiting the device package.
Chen does not expressly disclose wherein a coefficient of thermal expansion (CTE) of the first package body is greater than a CTE of the emitting device.

In light of such teachings, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Chen such that the dielectric material of the emitting device is comprised of borosilicate glass as taught by Kao for the purpose of substituting art recognized equivalents known to be used for the same purpose (MPEP 2144.06), specifically a suitable and well-known type of dielectric material (Kao ¶0035).
Jerome discloses a semiconductor device package comprising a conductive layer comprised of aluminum (¶0040).
In light of such teachings, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the combined teachings such that the conductive material of the first package body is comprised of aluminum as taught by Jerome for the purpose of substituting art recognized equivalents known to be used for the same purpose (MPEP 2144.06), specifically a suitable and well-known type of conductive material known in the art (Jerome ¶0040).
Thus, the combined teachings of Chen, Kao and Jerome would disclose wherein a coefficient of thermal expansion (CTE) of the first package body is greater than a CTE of the emitting device, since a coefficient of thermal expansion (CTE) of the first package body (i.e., the CTE of aluminum which is 21-24 x 10-6 m/(m °C))3 is greater that -6 m/(m °C)) 4.
Regarding claim 27, Figure 5A of Chen discloses the semiconductor device package further comprising a protection layer 530 (“dielectric layer”- ¶0085, which covers and thereby protects adjacent elements) covering the first antenna 150t, 150r of the emitting device 111/150t/150r.
Regarding claim 28, Figure 5A of Chen discloses wherein the protection layer 530 has a lateral surface (i.e., vertical side surface of 530) substantially aligned with the second lateral surface of the emitting device 111/150t/150r.
Regarding claim 29, Figure 5A of Chen discloses the semiconductor device package further comprising a second package body 540 (“shielding wall”- ¶0085) covering the protection layer 530.
C.	Prior-art rejections based at least in part by Chen (different embodiment/interpretation)

Claim Rejections - 35 USC § 102
Claim 14 is rejected under 35 U.S.C. 102(a)(2) as being anticipated by Chen (different embodiment/interpretation).
Regarding independent claim 14, Figure 5A of Chen discloses a semiconductor device package, comprising: 
a first building-up circuit (i.e., “circuit board”- ¶0047); 
an emitting device 160/2341 (collectively 160 “antenna” and 2341 “substrate”-¶¶0026, 0058) disposed on the first building-up circuit, the emitting device 160/2341 
a first package body 165 (“insulation layer”- ¶0025) covering the top surface of the emitting device 160/2341.
Claim Rejections - 35 USC § 103
Claims 1, 30-32 and 37 are rejected under 35 U.S.C. 103 as being unpatentable over Chen in view of Kao and Jerome.
Regarding independent claim 1, Figure 5A of Chen discloses a semiconductor device package, comprising: 
a first circuit 112/114t/114r/150t/150r (collectively 112 “second substrate layer, 114t “transmitting portion”, 114r “receiving portion”, 150t “transmitting antenna” and 150r “receiving antenna”- ¶¶0024, 0027, including the internal elements in 112) having a first lateral surface (i.e., the vertical side surface of 1122); 
an emitting device 160/530 (collectively 160 “FSS antenna” and 530 “dielectric layer”- ¶¶0026, 0085) disposed on the first circuit 112/114t/114r/150t/150r and having a second lateral surface (i.e., the vertical side surface of 530) recessed with respect to the first lateral surface of the first circuit 112/114t/114r/150t/150r, wherein the emitting device 160/530 includes a first antenna 160 configured to electrically connect to the first circuit 112/114t/114r/150t/150r (¶¶0056, 0091); and 
a first package body 113 (“conductive layer”- ¶0027), wherein the first circuit 112/114t/114r/150t/150r is between the first package body 113 and the emitting device 160/530, 

wherein the emitting device 160/530 comprises a dielectric material 530 such as a low-K dielectric material (¶¶0035, 0094).
Chen does not expressly disclose wherein a coefficient of thermal expansion (CTE) of the first package body is greater than a CTE of the emitting device.
Kao discloses a semiconductor device package comprising a dielectric layer comprised of a low-K dielectric material such as borosilicate glass (¶0035).
In light of such teachings, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Chen such that the dielectric material of the emitting device is comprised of borosilicate glass as taught by Kao for the purpose of substituting art recognized equivalents known to be used for the same purpose (MPEP 2144.06), specifically a suitable and well-known type of low-K dielectric material (Kao ¶0035).
Jerome discloses a semiconductor device package comprising a conductive layer comprised of aluminum (¶0040).
In light of such teachings, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the combined teachings such that the conductive material of the first package body is comprised of aluminum as taught by Jerome for the purpose of substituting art recognized equivalents known to be used for the same purpose (MPEP 2144.06), specifically a suitable and well-known type of conductive material known in the art (Jerome ¶0040).
-6 m/(m °C))5 is greater that a CTE of the emitting body (i.e., the CTE of borosilicate glass which is similar to Pyrex, which is 4 x 10-6 m/(m °C)) 6.
Regarding claim 30, Figure 5A of Chen discloses wherein the first circuit 112/114t/114r/150t/150r includes a dielectric layer 112, since layer 112 has to be electrically insulating to avoid short circuiting the device package, and a second antenna 114t/114r/150t/150r (collectively 114t, 114r, 150t and 150r), wherein a portion of the second antenna 114t/114r/150t/150r protrudes from the dielectric layer 112 and toward the first antenna 160.
Regarding claim 31, Figure 5A of Chen discloses wherein the emitting device connects to the first circuit through an adhesive layer 111 (“first substrate layer”- ¶0027, which attaches surrounding elements to one another), and the portion of the second antenna 114t/114r/150t/150r is within the adhesive layer 111.
Regarding claim 32, Figure 5A of Chen discloses wherein the adhesive layer 111 has a lateral surface (vertical side surface of 111) substantially aligned with the second lateral surface of the emitting device 160/530.
Regarding claim 37, Figure 5A of Chen discloses the semiconductor device package further comprising a protection layer 165 (“insulation layer”- ¶0025, which since layer 112 has to be electrically insulating to avoid short circuiting the device package, and a second antenna 114t/114r/150t/150r (collectively 114t, 114r, 150t and 150r), wherein a portion of the second antenna 114t/114r/150t/150r protrudes from the dielectric layer 112 and toward the first antenna 160, and wherein the first antenna 160 protrudes from the emitting device 160/530.
Claim 44 is rejected under 35 U.S.C. 103 as being unpatentable over Chen in view of Yao (US 2017/0287735 A1, hereinafter “Yao”).
Regarding claim 44, Figure 5A of Chen discloses the semiconductor device package further comprising: 
a sub-package 112/113/120 (collectively 112 “second substrate layer”, 113 “conductive layer” and 120 “electronic component”- ¶¶0025, 0027) including a third building-up layer 113, a second electronic component 120 (see Fig. 10D for 120 notation) disposed on the third building-up layer 113, and a third package body 112 encapsulating the second electronic component 120; and
an electrical contact 170 (“conductive bumps”- ¶0047) electrically connecting the sub-package 112/113/120 to the first building-up circuit (¶0047).
Chen does not expressly disclose the semiconductor device package further comprising an underfill disposed between the sub-package and the first building-up circuit, and encapsulating the electrical contact.
Figure 8 of Yao discloses a semiconductor device package comprising an underfill 230 (“underfill material”- ¶0046) disposed between a sub-package 220 
In light of such teachings, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Chen such that the semiconductor device package further comprises an underfill disposed between the sub-package and the first building-up circuit, and encapsulating the electrical contact as taught by Yao for the purpose of utilizing a suitable and well-known structural configuration which provides support and increases the strength of the electrical connection formed by the electrical contact elements (Yao ¶0046).
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JAY C CHANG whose telephone number is (571)272-6132. The examiner can normally be reached Mon- Fri 12pm-10pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Eliseo Ramos-Feliciano can be reached on 571-272-7925. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.






/JAY C CHANG/           Primary Examiner, Art Unit 2895                                                                                                                                                                                             


    
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
    

    
        1 Engineering ToolBox, (2003). Thermal Expansion - Linear Expansion Coefficients. [online] Available at: https://www.engineeringtoolbox.com/linear-expansion-coefficients-d_95.html [March 16th, 2022].
        2 Engineering ToolBox, (2003). Thermal Expansion - Linear Expansion Coefficients. [online] Available at: https://www.engineeringtoolbox.com/linear-expansion-coefficients-d_95.html [March 16th, 2022].
        3 Engineering ToolBox, (2003). Thermal Expansion - Linear Expansion Coefficients. [online] Available at: https://www.engineeringtoolbox.com/linear-expansion-coefficients-d_95.html [March 16th, 2022].
        4 Engineering ToolBox, (2003). Thermal Expansion - Linear Expansion Coefficients. [online] Available at: https://www.engineeringtoolbox.com/linear-expansion-coefficients-d_95.html [March 16th, 2022].
        5 Engineering ToolBox, (2003). Thermal Expansion - Linear Expansion Coefficients. [online] Available at: https://www.engineeringtoolbox.com/linear-expansion-coefficients-d_95.html [March 16th, 2022].
        6 Engineering ToolBox, (2003). Thermal Expansion - Linear Expansion Coefficients. [online] Available at: https://www.engineeringtoolbox.com/linear-expansion-coefficients-d_95.html [March 16th, 2022].